Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered May 20, 1991, convicting him of burglary in the second degree, criminal mischief in the third degree, and attempted petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contentions that the trial court’s interruption of his counsel’s summation deprived him of a fair trial. For all but one of these instances, the trial court was merely sustaining the prosecutor’s objections to remarks which were based purely on speculation and were not fair comments on the evidence (see, People v Ashwal, 39 NY2d 105; People v Cruz, 144 AD2d 478; People v Robinson, 137 AD2d 564). We note that the trial court erred in sustaining an objection to the comment made by defense counsel that the defendant, by ringing a doorbell, gave notice of his presence in the building in question. This remark was a fair comment upon the evidence. However, in light of the overwhelming evidence of the defendant’s guilt this error was harmless (see, *515People v Crimmins, 36 NY2d 230; People v Canada, 157 AD2d 793).
The defendant’s remaining contentions, including the issue raised in his pro se brief, are either unpreserved for appellate review or are without merit. Bracken, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.